Title: From James Madison to Dolley Madison, [19–20] November 1805
From: Madison, James
To: Madison, Dolley


          
            Wednesday Tuesday [sic] [19–20] Novr. 1805
          
          I have recd. my dearest yours begun on the 15. & continued on the 16th. The low spirits which pervade it affect mine. I sho⟨uld⟩; be still more affected, if you did not tell me that your knee grew better and stronger. I am much consoled by that information, and think you ought to be also, as your knee has been the source of both our disquietudes. I hope your next will manifest better spirits, and be a cordial to mine. I hope also that the company of Your sister will prove a good medicine to you, and accelerate all the requisites to our reunion, my anxiety for which you can better feel I trust than I can express. I have been exerting myself to provide a remittance for you, but shall not be able to get it ready before the mail of thursday. In the mean time I hope to learn something particular as to the Drs. Charge, and thence to estimate the better, the sum necessary. Should there be time however after you receive this to let me know how much would be desireable to you for your Philada. purposes, let me know without reserve, and I will do all I can in that as in all cases, to evince the happiness I feel in giving proofs of my unlimited affection & confidence. Gooch tells me he has hopes of making up nearly our quota of Bacon, & in general gives a favorable acct. of things. Your friends here are all well. Tingey is recovering from a tedious & dangerous attack. I send inclosed a letter from Mrs. Washington. Col. Burr & Genl. Dayton are here from the Western Country. They were at Clarksburg, and speak highly of Mrs. Jackson’s blooming resurrection from the puerperal bed. She was to set out the day after they left her, accompanied by Capt Washington whose health was also much improved. I inclose also $60 from the President to replace your advances. The things arrived safe. I hope you have not been unmindful of the civilities recd. from your friends, and among them the particular attentions of Mrs. Leiper. I inclose a specimen of Capt. W’s tobo. Present it to Mr. L. and tell him with my complts. I wish to have his judgmt. of it. Payne is well. I endeavor to keep him a little in the path of the Student; but the close employment of my time, at this juncture leaves much to his own disposition. I have not yet heard from Mr Dubourg. As I hope soon to see Miss P. and settle all ballces. with her, I will pay her no more at 2d. hand, reserving to myself the payment & receipt of all kisses on both sides of the acct. Accept my dearest love the warmest affections of your
          
            J. M.
          
        